Exhibit 99.1 Company Contact: Investor relations Contacts: Dror David, Chief Financial Officer Ehud Helft / Kenny Green Nova Measuring Instruments Ltd. CCG Investor Relations Tel: 972-8-938-7505 Tel: +1-646-201-9246 E-mail: info@nova.co.il E-mail:info@ccgisrael.com http://www.nova.co.il Company Press Release NOVA ANNOUNCES $15.2M REVENUES AND $2.7M NET INCOME IN THE FOURTH QUARTER OF 2009 Profitability swings from $5.4 million net loss in 2008 to $2.6 million net income in Company expects significant increase in revenues and profitability in 2010 Rehovot, Israel - February 17, 2010 - Nova Measuring Instruments Ltd. (Nasdaq: NVMI), provider of leading edge stand alone metrology and the market leader of integrated metrology solutions to the semiconductor process control market,today reported its 2009 fourth quarter and full year financial results. Highlights for the Fourth Quarter of 2009 · Revenues of $15.2 million, up 34% sequentially and 145% from the fourth quarter of 2008 · Gross margin of 49%, up from 48% in the third quarter of 2009 and 22% in the fourth quarter of 2008 · Record quarterly GAAP net income of $2.7 million or $0.13 per diluted share · $2.1 million positive operating cash flow · Record quarterly bookings Highlights for full year 2009 results · Revenues of $39.3 million · Gross margin of 45%, up from 33% in 2008 · Reduced operating expenses by 24% versus · GAAP net income of $2.6 million, or $0.13 per diluted share · Significantly increased market share in all served markets 2009 Fourth Quarter Results Total revenues for the fourth quarter of 2009 were $15.2 million, an increase of 145% relative to the fourth quarter of 2008, and an increase of 34% relative to the third quarter of 2009. Gross margin for the fourth quarter of 2009 was 49%, compared with 22% in the fourth quarter of 2008 and 48% in the third quarter of 2009. Operating expenses in the fourth quarter of 2009 were $4.7 million, compared with $4.4 million in the fourth quarter of 2008 and $4.0 million in the third quarter of On a GAAP basis, the Company reported quarterly net income of $2.7 million in the fourth quarter of 2009, or $0.13 per diluted share. This compares to a GAAP net loss of $1.6 million, or $0.08 per share, for the fourth quarter of 2008, and a net income of $1.7 million, or $0.08 per diluted share, for the third quarter of On a non-GAAP basis, which excludes stock-based compensation and other charges, the Company reported quarterly net income of $2.8 million in the fourth quarter of 2009, or $0.13 per diluted share. This compares with a non-GAAP net loss of $2.3 million, or $0.12 per share, in the fourth quarter of 2008, and non-GAAP net income of $1.8 million, or $0.09 per diluted share, in the third quarter of The company generated $2.1 million in cash from operating activities during the fourth quarter of 2009. 2009 Full Year Results Total revenues for 2009 were $39.3 million, as compared with total revenues of $39.0 million for 2008. Gross margin in 2009 was 45%, as compared to 33% in 2008. Operating expenses in 2009 were $15.1 million, as compared with $20.0 million in On a GAAP basis, the Company reported $2.6 million net income in 2009, or $0.13 per diluted share, as compared to a net loss of $5.4 million, or $0.28 per share, in On a non-GAAP basis, which excludes stock-based compensation and other charges, the company reported net income of $3.1 million, or $0.15 per diluted share, for 2009. This compares with a non-GAAP net loss of $4.2 million, or $0.22 per share, in 2008. During 2009, the company used $1.8 million in cash flow for operating activities, as compared to $3.3 million cash flow used for operating activities in Total cash reserves at the end of 2009 were $19.0 million, a decrease of $0.9 million compared to the end of 2008.On February 9, 2010, the company completed a follow-on offering of approximately 4.4 million shares. Including approximately $17 million net proceeds from the offering, the Company’s cash reserves increased to about $36 million. Management Comments “Fourth quarter results showed a significant sequential improvement and a very strong finish for the year as a whole”, commented Gabi Seligsohn, President and CEO of Nova. "As a result of our market share gains and improved business model, we were able to increase our annual revenues while the overall industry shrank by approximately 50% year over year. In parallel, we improved our products gross margins while reducing our operating expenses by 24% versus 2008, achieving a 7% net profit margin for the year”. “Looking forward, we expect further growth to be driven by the improving industry fundamentals as well as the disruptive nature of our technology which is expanding our fab footprint and displacing traditional metrology techniques.
